Citation Nr: 1419763	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina.  

In a May 2011 decision, the Board adjudicated the appeal as to the issues now before the Board.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans' Affairs, vacated the Board's decision as to those issues, and remanded those issues to the Board for action consistent with the terms of the Joint Motion.  

In September 2012, the Board remanded the issues to the RO via the Appeals Management Center (AMC) for additional development.  The appeal has been returned to the Board for further consideration.  

In June 2009, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO).  In February 2011, the Veteran testified at a personal hearing before a Veterans Law Judge.  Transcripts of those hearings are of record.  

The Veterans Law Judge who chaired the February 2011 hearing is no longer employed with the Board.  In January 2014, the Board sent a letter to the Veteran, with a copy to his representative, informing him of his right to another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  The letter provided several options for hearings and requested that he select one of the options, sign and date the letter, and return it to the Board.  It also informed him that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  There was no response to the letter.  The Board will therefore proceed to adjudicate his appeal.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during his active service, was not caused by his active service, did not manifest within one year of active service and was not caused or worsened by his service-connected diabetes mellitus type II.  

2.  The Veteran's erectile dysfunction was proximately caused by his service-connected diabetes mellitus type II.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013), 3.310 (2006).  

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Because the Board grants the appeal as to entitlement to service connection for erectile dysfunction, a discussion is as to whether VA met its duties to notify and assist him in obtaining evidence to substantiate that claim is not necessary.  Any defect in meeting those duties is no more than harmless error.  

The remainder of this section addresses how VA met its duties with regard to the issue of entitlement to service connection for hypertension.  VA provided adequate notice in a letter sent to the Veteran in October 2006.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records of treatment by Dr. Aronson of Guilford Medical Associates from 1992 to 2012.  

VA provided a relevant examination in October 2012.  To the extent that the medical opinion provided with that examination was not adequate, the Board obtained a medical opinion from a Veterans Health Administration (VHA) physician in June 2013, with an addendum provided in September 2013.  The opinions provided by the VHA physician are adequate because the physician considered the relevant history of the Veteran's hypertension and diabetes, described the disabilities in detail, and provided an adequate rationale to support the conclusions reach.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

The Board will now address whether there has been sufficient compliance with the Court March 2012 Remand and the Board's September 2012 Remand.

In the Joint Motion, the Parties agreed that, on remand, VA must obtain adequate medical opinions, and if deemed necessary, an examination to determine whether hypertension was incurred in or aggravated by service or are secondary to the Veteran's service-connected diabetes mellitus.  There was compliance with the Court's Remand as explained with regard to the actions taken by the Agency of Original Jurisdiction (AOJ), which in this case is the RO/AMC, in response to the Board's September 2012 Remand.  There were several directives in the September 2012 Remand.  

First, the Board directed the AOJ to request that the Veteran provide pertinent information as to relevant treatment and assist him in obtaining identified evidence that was not already of record.  The AOJ requesting this information from the Veteran in September 2012.  The Veteran submitted a VA Form 21-4142 so that the AOJ could assist him in obtaining evidence of treatment by Dr. Aronson of Guilford Medical Associates and the AOJ obtained evidence from 1992 through 2012 from this provider and associated it with the claims file.  

Second, The Board directed the AOJ to provide the claims file to an appropriate medical specialist for a relevant medical opinion.  The AOJ did so and an opinion was obtained in October 2012.  To the extent that the opinion was incomplete, the error was cured by the June 2013 VHA opinion and the September 2013 addendum.  There was no need to have the Veteran reexamined because all relevant facts were already of record.  As there was no noting of hypertension at entrance into service and no indication that hypertension preexisted service, an opinion as to whether hypertension was aggravated by service was not necessary.  

Finally, it directed the AOJ to undertake any necessary additional development, review the issues on appeal, and if any benefit sought remained denied, to provide the Veteran and his representative with a supplemental statement of the case.  The AMC readjudicated the claims in a February 2013 Supplemental Statement of the Case.  

The Board finds that there are no outstanding development issues.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

In his September 2006 claim, the Veteran indicated that he was claiming entitlement to VA disability benefits for hypertension and impotence as secondary to diabetes.  He has not asserted that he had hypertension or impotence during service or within one year of separation from active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Current hypertension may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006 & 2013).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected condition aggravated a condition for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in September 2006, as it is potentially more favorable to the Veteran than the current version.  

Service connection for diabetes mellitus type II was established in an April 2007 rating decision.  

During the DRO hearing, the Veteran testified that he believed his hypertension was related to his diabetes because he did not have hypertension before he had diabetes.  DRO Hearing Transcript (DRO T.) at 2.  He testified that he had diabetes for about three years before he got hypertension.  Id.  

The Veteran's spouse testified that she believed that the Veteran's diabetes affected his libido, that this caused him stress, and that this stress caused his hypertension.  Id. at 2.  She also testified that she believed the medication used to treat his diabetes contributed to this effect.  Id. at 3.  The Veteran agreed with this reasoning.  Id.  He testified that his physician seemed to think that there is a relationship between his medications and his problems.  Id.  

The Veteran also testified that he believed that the hypertension medication caused his erectile dysfunction.  Id.  He testified that his doctors had led him to believe that there is relationship between his diabetes, the medications that he takes for diabetes, and his hypertension and erectile dysfunction.  Id. at 3-4.  

During the Board hearing, the Veteran testified that he was diagnosed with diabetes in 1992 and with hypertension in 2004.  Board Hearing Transcript (T.) at 3, 5.  He testified that his private physician, Dr. Aronson, told him that his hypertension was related to his diabetes.  Id. at 6.  He also testified that Dr. Aronson and a VA physician told him that the medication he takes for hypertension led to his erectile dysfunction.  Id. at 7.  

Associated with the claims file are a significant number of records of treatment of the Veteran by Dr. Aronson at Guilford Medical Associates.  Those records document the earliest diagnosis of hypertension, in November 2002, and the earliest diagnosis of diabetes mellitus type II, in February 1992.  There is no statement in those records, and no statement from Dr. Aronson or any other private physician, linking the Veteran's hypertension to his service-connected diabetes or indicating that he had stress from erectile dysfunction that in turn caused or aggravated his hypertension.  

VA treatment records contain no statement by a medical professional that the Veteran's hypertension was caused or aggravated by his service-connected diabetes or that he had stress from erectile dysfunction that in turn caused or aggravated his hypertension. 

The report of a May 2007 VA examination includes, in a medical history section, that the Veteran had erectile dysfunction related to diabetes.  The examiner indicated that the most likely etiology of his erectile dysfunction is Toprol.  A section of the report prompted the examiner to address whether there are other conditions that can sometimes be complication of diabetes.  The examiner answered in the affirmative and summarized that cardiovascular disease is a possible diabetes related condition.  The examiner provided a diagnosis of well-controlled hypertension, and stated that his was not a complication of diabetes.  The examiner provided, in a rationale section, that the hypertension was not caused by the diabetes and is not worsened or increased by diabetes.  

The examiner explained that although erectile dysfunction is a possible diabetes-related condition, the Veteran's erectile dysfunction started when he was started on Toprol treatment for hypertension, and since Toprol can cause sexual dysfunction, and it is indicated that Viagra "works well for the Vet," the Veteran's erectile dysfunction is a side effect of the Toprol.  This is evidence against an award of VA benefits for the Veteran's erectile dysfunction.  

Of record is a VA medical opinion provided in October 2012 following review of the Veteran's claims file.  The examiner explained that that there was no mention in the service treatment records of hypertension, diabetes, or erectile dysfunction, that diabetes was diagnosed in 1992 and hypertension was diagnosed in 2002.  

This opinion is probative of a finding that the Veteran's hypertension did not have onset during his active service and was not directly caused by his active service.  

The examiner stated that impotence was noted in 2003 in conjunction with Toprol treatment for hypertension.  The examiner stated that diabetes does not cause hypertension and there is no evidence in the medical records that his diabetes aggravated his hypertension.  The examiner also agreed with the earlier report that erectile dysfunction can be a complication of Toprol therapy.  Significantly, the examiner explained as follows:  

[Erectile dysfunction] is likely multifactorial with diabetes, hypertension and medications as likely contributors, to a degree which cannot be stated.  However, the fact that the veteran told the examiner that his [erectile dysfunction] dated to the time of his starting Toprol therapy makes it more likely the Toprol was the predominate cause of his erectile dysfunction.  

This opinion links the Veteran's erectile dysfunction to his diabetes.  That the examiner could not determine the relative contribution of each of these contributors is evidence that his erectile dysfunction was caused, at least in part, by his diabetes.  The standard for finding service connection warranted on a secondary basis is not that the nonservice-connected condition was predominantly proximately caused by the service-connected condition.  Rather, it is whether the nonservice-connected condition was proximately caused by the service connected condition.  This opinion is expert evidence showing the erectile dysfunction was proximately caused by his diabetes.  The Board concludes that this examination report is the most probative evidence of record with regard to whether his service connected diabetes caused his erectile function and tends to establish that causal relationship.  

In the June 2013 VHA opinion, the physician concluded that there was no evidence to suggest that the Veteran's essential hypertension was caused or aggravated by his type 2 diabetes.  The examiner explained the difference in the relationship of type I diabetes and hypertension as opposed to that of type II diabetes and hypertension.  As to type 2 diabetes and hypertension, the physician explained that co-existing hypertension in patients with type 2 diabetes is common.  The physician provided statistics from research studies to support the conclusion.  He also explained that hypertension is strongly associated with obesity.  

The physician provided a more extensive explanation in a September 2013 addendum.  He underlined parts of the case summary that he had provided in the June 2013 opinion.  Those parts focused on clinical laboratory findings, blood pressure readings, response to treatment for the hypertension, and the course of the Veteran's diabetes.  The physician explained that hypertension is a common co-morbidity of diabetes.  He explained that with type I diabetes, hypertension is often the result of underlying nephropathy, while type 2 diabetes usually coexists with other cardio-metabolic risk factors.  He found it significant that although the Veteran had renal dysfunction shown by laboratory findings in 2012, there was still no microalbuminuria in November 2012, and found significant that this showed that his diabetes was under reasonable control since the earliest diagnosis.  He found it significant that the Veteran's hypertension began improving in 2003 and had been under control since 2006.  The examiner's conclusions are thus explained by his extensive analysis of clinical data and how that data relates to his conclusions.  

The examiner explained that it would not be scientifically sound to conclude that there is a causal relationship solely on the fact that the first formal diagnosis of hypertension was made more than 10 years after the diagnosis of diabetes.  He explained that both type 2 diabetes and essential hypertension are strongly associated with overweight and obesity.  The Board therefore interprets his statement with regard to a causal relationship as meaning that it is not scientifically sound to conclude that diabetes caused hypertension solely on the basis that hypertension was formally diagnosed more than 10 years after diabetes was diagnosed.  

Of particular note is that the physician provided a highly detailed summary of clinical findings and thus, if there was any evidence that the Veteran's diabetes caused or aggravated his hypertension, it follows that the physician would have so indicated.  His conclusion that there was no evidence to suggest causation or aggravation is therefore well-supported by his discussion of those findings.  

The opinion is the most probative evidence of record as to whether the Veteran's diabetes caused or aggravated his hypertension.   

In a statement received in November 2013, the Veteran referred to the September 2013 addendum reference to an association between hypertension and obesity.  He submitted information with regard to an insulin product and highlighted a statement that weight gain can occur with some insulin products including Novolog, the product used by the Veteran.  He stated that his major weight increases started after he began to take insulin injections.  

The November 2013 statement is understood as an argument that medication for his service-connected diabetes caused weight gain and thus aggravated his hypertension.  The Board finds this argument to be without merit.  

March 2011 VA treatment records document that the Veteran was started on insulin following a March 2011 primary care visit.  Notes from that month also documented blood pressure readings of 142/81, 140/75, and 135/77.  At that time, his blood pressure was described as slightly elevated.  VA primary care notes from March 2012 document that his body mass index had increased but do not mention an increase in his hypertension or elevation of blood pressure.  His blood pressure reading was recorded as 131/79 and the notes list the medications prescribed for his hypertension.  

The notes do not indicate that insulin was a factor in his weight gain or that his hypertension had worsened.  For these reasons the Board concludes that the Veteran's November 2013 argument does not provide a basis for finding that his hypertension is proximately caused or the result of his diabetes.   More importantly, the physician who rendered the opinion and addendum in June 2013 and September 2013, respectively, had the evidence before him as to the Veteran's physical condition.  Given the highly detailed and extensive discussion provided by that physician, if there was evidence that the Veteran's hypertension had worsened due to insulin treatment the examiner would have so stated.  

There are no statements by any medical professional linking the Veteran's hypertension to his diabetes on either a causation basis or an aggravation basis.  The Board has considered the Veteran's testimony that physicians have told him that his hypertension was caused or aggravated by his diabetes.  Given the extensive VA treatment records and the extensive private records that are associated with the claims file, the Board affords only the most minimal probative weight to the Veteran's report that physicians told him that his hypertension was caused or aggravated by his diabetes.  The Board finds the 2013 expert opinion to be more probative in this regard than the Veteran's recollections of what physicians told him because the 2013 expert opinion is supported by a compelling and clearly expressed rationale.  

The Veteran's and his spouse's statements that his diabetes caused his hypertension, and that his erectile dysfunction caused stress and in turn caused or aggravated his hypertension, are not competent etiological evidence.  Neither the Veteran nor his spouse has demonstrated that they have expertise in medical matters.  They are thus nonexperts, or laypersons, in this regard.  

Factors for consideration in determining whether layperson nexus evidence is competent evidence include whether the nexus can be determined by observation with the five senses or whether determining the nexus is a simple matter rather than a complex one.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran and his spouse's nexus conclusions with regard to the effect of his diabetes on his hypertension are based solely on the relative dates of the diagnoses of hypertension and diabetes, a scientifically unsound basis according to the physician as expressed in the September 2013 addendum.  Whether diabetes mellitus type 2 causes or aggravates hypertension and whether his erectile dysfunction caused stress which in turn caused or aggravated his hypertension are not simple determinations and not determinations that can be made by observation with the five senses.  Given the nature of the nexus questions in this case, the Board therefore concludes that the nexus opinion evidence of the Veteran and his spouse is not competent etiological evidence.  

Finally, service treatment records do not show that the Veteran had hypertension during service.  His blood pressure was 120/78 at separation from active service, as documented in the October 1969 report of medical examination.  There is no evidence of hypertension in the year following separation from active service.  The October 2012 opinion is unfavorable to a finding that his hypertension had onset during or was directly caused by his active service.  The Veteran has never contended that his hypertension had onset or was directly caused by his active service.  Therefore, the preponderance of evidence is also against granting service connection based on onset of hypertension during active service or direct causation of hypertension by active service.  

In summary, the preponderance of evidence is against a finding that his hypertension was caused or aggravated by his service-connected diabetes or his erectile dysfunction, or that his hypertension had onset during service, manifested within one year of separation from service, or was caused by his active service.  Therefore, the appeal must be denied as to the issue of entitlement to service connection for hypertension.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the other hand, the evidence of record is found to provide support for a finding that the Veteran's current erectile dysfunction (as established by the credible evidence of the Veteran) was caused by his diabetes.  Therefore, the Board finds that service connection for erectile dysfunction is warranted.  


ORDER

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.  

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


